Citation Nr: 0413710	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for loss of sight.  

3.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from November 1981 to 
November 1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In correspondence received in November 2000, the appellant 
withdrew all issues, except for entitlement to service 
connection for a low back disorder, loss of sight, and a 
heart disorder.  Thus, the only issues on appeal are those of 
entitlement to service connection for a low back disorder, 
loss of sight, and a heart disorder.  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

A May 2001 Report of Contact indicates the appellant has been 
receiving treatment at the VA Medical Center (VAMC) in 
Houston since 1999.  The records of treatment have not been 
associated with the claims file.  



To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should obtain all pertinent 
treatment records from the VAMC in 
Houston from 1999.  Any records obtained 
should be associated with the claims 
file.  

2.  The appellant is advised that if he 
has, or is able to obtain, evidence 
relevant to the claims, he must submit 
the evidence.  If there is evidence of 
current back, heart and eye disability 
and evidence linking such to service, he 
must submit the evidence.

3.  The AOJ should determine whether an 
adequate VCAA letter was issued by the 
AOJ.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


